BREARCLIFFE, Judge, specially concurring:
¶ 19 I concur in the result and the relevant reasoning that reached it. I write separately only to state that, in my view, it is unnecessary to engage in the private-right-of-action analysis-as the opinion does in paragraphs 7-10 above-when a statute, like this one, expressly confers a right of review. Such an analysis is ill-suited to such a statute. It is akin to engaging in a balancing test where a law creates a bright-line rule: you can do it, but it is unnecessary and may lead to the wrong conclusion.